Citation Nr: 1742183	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase rating for adjustment disorder, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976 and from December 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).

The Board previously denied the Veteran's disability claim in excess of 30 percent in an August 2015 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated that part of the Board's 2015 decision that denied an increased rating greater than 30 percent for adjustment disorder, and remanded the matter to the Board for further adjudication and compliance with the January 2016 Joint Motion for Partial Remand (JMPR).

In a May 2016 decision, the Board increased the Veteran's claim for adjustment disorder from 30 percent to 50 percent.  The Veteran once again appealed the Board's 2016 decision to the Court.  In an August 2017 Order, the Court remanded the Board's 2016 decision for further adjudication and compliance with the August 2017 JMR, and requested the Board to provide adequate reasons and bases for its findings and conclusions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for entitlement to an increase rating in excess of the current disability rating.

In reviewing the record, the Board notes that the most recent VA examination was administered in April 2011.  In correspondence dated January 2012, the Veteran's representative contended that the Veteran's symptomatology associated with the service-connected major depressive disorder presents a greater degree of impairment than the assigned evaluation indicates.  Likewise, the Veteran's representative has most recently expressed to the Court in an August 2017 JMR that the Veteran had complained of hallucination at his July 2009 VA examination, and contended that the Board had erred in not specifically addressing the Veteran's condition in its May 2016 decision.  The Board is of the opinion that additional development of evidence is required in order to adequately evaluate these contentions.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any updated VA or private treatment records.  All efforts to obtain the records should be fully documented, and the facility should provide a negative response if records are not available.

2. After the above development, schedule the Veteran for a VA examination with an examiner with sufficient expertise to ascertain the current severity and manifestations of the service-connected adjustment disorder.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.

3. Then, readjudicate the Veteran's claim.  If the benefit requested on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


